Winborne, J.
If it he conceded that there is evidence tending to show, or from which it may be inferred, that plaintiff is totally disabled, is there evidence that he became so “by bodily injury or disease” within the meaning of the policy of insurance? Careful consideration of the evidence taken in the light most favorable to plaintiff, as we must do in passing upon the correctness of judgment as in case of nonsuit, dictates a negative answer.
“An insurance policy is only a contract, and is interpreted by the rules of interpretation applicable to other written contracts, and the intention of the parties is the object to be attained,” Varser, J., in McCain v. Ins. Co., 190 N. C., 549, 130 S. E., 186, applied in Stanback v. Ins. Co., 220 N. C., 494, 17 S. E. (2d), 666. See also Crowell v. Ins. Co., 169 N. C., 35, 85 S. E., 37; Powers v. Ins. Co., 186 N. C., 336, 119 S. E., 481; Bolich v. Ins. Co., 205 N. C., 43, 169 S. E., 826. In the Powers case, supra, Adams, J., speaking for the Court, said: “But the rule is equally well settled that contracts of insurance, like other contracts, are to be construed according to the sense and meaning of the terms which the parties have used; and if they are clear and unambiguous their terms are to be taken and understood in their plain, ordinary and popular sense.” See also Bray v. Ins. Co., 139 N. C., 390, 51 S. E., 922.
And in the Bolich case, supra, Connor, J., speaking of the meaning to be given the word “explosion,” there under 'consideration, expressed the *723rule in tbis manner : “Tbe word as used in tbe policy of insurance should be construed in its popular sense, as used by ordinary men, and not in tbe scientific sense as used by scientific men.” “We can only construe tbe contract as tbe parties bave made it,” Devin, J., in Sanderlin v. Ins. Co., 214 N. C., 362, 199 S. E., 275, and cases cited.
Tbe language of tbe policy under consideration clearly states that “disability shall be considered total whenever tbe insured becomes disabled by bodily injury or disease so that be is wholly prevented thereby from engaging in any occupation or performing any work for compensation or profit.” It is not contended that plaintiff is disabled by reason of bodily injury. Therefore, is bis disability tbe result of “disease”? “Disease” has been defined as “an alteration in tbe state of tbe human body ... or of some of its organs or parts interrupting or disturbing tbe performance of tbe vital functions, or of a particular instance or case of tbis”; as “deviation from tbe healthy or normal condition of any of tbe functions or tissues of tbe body”; and as a “morbid condition of tbe body.” Black's Law Dictionary, 3rd Edition, 18 C. J., 1139. See also McGregor v. Assurance Corp., 214 N. C., 201, 198 S. E., 641, where it is said that these definitions bave been adopted in one form or tbe other in decisions of numerous courts, citing cases.
When, under tbe above rule of construction, these definitions are applied to tbe facts of tbe case in band, tbe evidence fails to. show that plaintiff’s disability is tbe result of disease, as tbe term is understood in its plain, ordinary and popular sense. While there is evidence that plaintiff has for many years been highly nervous and has drunk whiskey to excess, for which be has taken treatment at several places, tbe evidence shows there is nothing organically wrong with him. Tbe testimony of bis witness, Dr. Darden, who examined him and bad him under observation almost every day for, seventy-eight days, during tbe period from February, 1939, to June, 1942, is that “tbe kidneys were not damaged”; that “there was no evidence of any liver damage”; that “there was no evidence of any damage to tbe central nervous system, that is, tbe brain and tbe nerves, from any injurious substances”; that tbe “heart and vessels were normal”; that though there was some trouble with bis teeth' it was thought to be insignificant; and that “no external or internal hemorrhoids” were found. Tbe doctor, theorizing that whiskey drinking is not a disease but a symptom — that some disease causes all whiskey drinking, gives as bis opinion that plaintiff’s “fundamental trouble is not liquor” but that “it is tbe disease of tbe mind and body that finally brought tbe drinking.” Yet tbe doctor fails to state what is tbe fundamental trouble. And on being asked “What led you to believe that be was a sick man, both physically and mentally?” tbe doctor answered: *724“His impaired judgment, bis lack of reasoning, lack of consideration of other people, bis absolute lack of understanding of bis own condition and situation, and be bad no appreciation of wbat be should do, bis proper place in society. There was no apology because be was not working; so far as be was concerned be was satisfied with the position he was having at that particular time, demanding of others, but wholly inattentive to bis responsibilities and obligations.”
On the other band, Dr. Ward, witness for defendant, who has known plaintiff for twenty years, who has been the family physician, and who has treated plaintiff when be was drinking, says that be “didn’t find any serious illness,” and that in bis opinion plaintiff “is wbat we would term an inebriate.” And there is no contention on this record that inebriaey or drunkenness is a disease. In fact, plaintiff’s evidence tends to show that, from a scientific point of view, whiskey drinking is not a disease but a symptom of some disease which causes whiskey drinking and fails to show a “disease” in the plain, ordinary and popular sense of the word.
The judgment below is
Affirmed.